CO-MARKETING AGREEMENT

        This Co-Marketing Agreement (this “Agreement”) is made effective
_________, 2004 (the “Effective Date”), between Cardinal Health 103, Inc.,
Cardinal Health 106, Inc. and Cardinal Health 110, Inc. (individually and
collectively, “Cardinal Health”), with its principal place of business at 7000
Cardinal Place, Dublin, Ohio 43017, Attn: Mas Kang, facsimile number (614)
757-5331, and Medical Technology Systems, Inc. (“MTS”), with its principal place
of business at 12920 Automobile Boulevard, Clearwater, Florida 33762, Attn: Todd
Siegel, facsimile number (727) 576-6311. Each of Cardinal Health 103, Inc.,
Cardinal Health 106, Inc. and Cardinal Health 110, Inc. shall be jointly and
severally liable for the obligations of Cardinal Health under this Agreement.

Recitals

        WHEREAS, MTS manufactures, markets and sells the equipment and supplies
to be used in packaging pharmaceutical products set forth on Exhibit A
(collectively, the “Products”), which are the subject of this Agreement.

        WHEREAS, Cardinal Health is a pharmaceutical wholesaler with
hospital/managed care, alternate care, group purchasing organization and retail
customers.

        WHEREAS, MTS desires Cardinal Health to provide certain marketing and
sales services with respect to the Products, and Cardinal Health desires to
provide such services, all as more fully described below.

        NOW, THEREFORE, the parties hereby agree as follows:

         §1.        Exclusive Appointment; Acceptance of Appointment.

                      a.         Upon the terms and conditions set forth in this
Agreement, MTS hereby appoints Cardinal Health as its exclusive marketer for the
Products solely to the entities set forth on Exhibit B attached hereto
(hereinafter referred to as, “Strategic Customers”). In addition, MTS shall
grant to Cardinal Health a first right of refusal to market, sell and distribute
under the terms of this Agreement (i.e., add to Exhibit A) any MTS product not
currently covered by this Agreement or any product that MTS develops during the
Term (as hereinafter defined) of this Agreement for a period of thirty (30) days
after notice from MTS that such product is available for general release;
provided, however, this right of first refusal shall only apply to products that
are substantially similar to the Products, are intended for use by the same type
of customers as the Strategic Customers and do not compete with any product
manufactured or marketed by Cardinal Health or any of its affiliates.

                      b.        Cardinal Health hereby accepts such appointment
and shall, at its own expense (except as otherwise set forth in this Agreement),
use its best efforts to promote, market and sell the Products to the Strategic
Customers.

--------------------------------------------------------------------------------

                      c.        Notwithstanding anything to the contrary that
may be contained in this Agreement, but subject to the proposal process
described in Section 6, MTS may market, sell and/or distribute the Products to
Strategic Customers to which Cardinal Health presents a proposal but fails,
within one hundred eighty (180) days after first providing such proposal, to
enter into an agreement with Cardinal Health to obtain the Products, or the
Strategic Customer provides written notice of rejection of the proposal prior to
the expiration of such one hundred eighty (180) day period; provided, however,
the pricing offered by MTS to such Strategic Customer for the Products shall not
be more favorable than the pricing offered to Cardinal Health under this
Agreement. Cardinal Health shall provide to MTS immediate notice of a Strategic
Customer’s rejection of a proposal.

                      d.        In the event that a Strategic Customer
terminates its relationship with Cardinal Health and Cardinal Health removes the
Products provided to such Strategic Customer, MTS may not, for a period of six
(6) months from the date of such termination, market, sell or distribute the
Products to such Strategic Customer. For a period of thirty (30) days from the
date of termination of the agreement between Cardinal Health and the Strategic
Customer, MTS shall have the right to purchase from Cardinal Health the Products
removed from such Strategic Customer for an amount equal to (i) the fair market
value of such Products (based on a five (5) year straight-line depreciation
formula), or (ii) Cardinal Health’s remaining obligation on such Products,
whichever is greater.

                      e.        During the Term of this Agreement, neither party
shall enter into an agreement with a competitor of the other party to market,
sell, provide and/or obtain the Products, or new products developed by a party
during the term of this Agreement that are substantially similar to the
Products. A list of each party’s competitors is set forth on Exhibit C attached
hereto. Notwithstanding the foregoing, Cardinal Health retains the right to
provide services similar to those provided by Cardinal Health under this
Agreement to Affiliates or subsidiaries of Cardinal Health that may manufacture
or supply products similar to the Products or that compete with the Products.
Further notwithstanding the foregoing, MTS or its Affiliates may enter into an
agreement with a competitor of Cardinal Health to sell packaging supplies and
labels, and other products that are not substantially similar to the Products or
are not intended for use by the same type of customers as the Strategic
Customers. Except as otherwise set forth in this Agreement, during the Term of
this Agreement, MTS shall not, directly or indirectly, solicit or engage in
negotiations or discussions with, disclose any of the terms of this Agreement
to, accept any offer from, furnish any information to, or otherwise cooperate,
assist or participate with, any person or organization (other than Cardinal
Health and its representatives and Affiliates) regarding the provision to MTS of
the services as described herein. For the purposes of this Agreement,
“Affiliate” means, with respect to any entity, any other entity Controlling,
Controlled by or under common Control with such entity, and “Control” and its
derivatives means the legal, beneficial or equitable ownership, directly or
indirectly, of at least fifty percent (50%) of the aggregate of all voting
equity interests in an entity or equity interests having the right to at least
fifty percent (50%) of the profits of an entity or, in the event of dissolution,
to at least fifty percent (50%) of the assets of an entity and, in the case of a
partnership, also includes the holding by an entity of the position of sole
general partner.

2

--------------------------------------------------------------------------------

          §2.        Term and Termination.

                      a.        This Agreement shall commence as of the
Effective Date and continue for a period of five (5) years (the “Initial Term”),
unless earlier terminated in accordance with the provisions hereof. Thereafter,
this Agreement will automatically renew for one (1)-year periods (“Renewal
Term”) unless written notice of non-renewal is provided by either party at least
ninety (90) days prior to the end of the Initial Term or the applicable Renewal
Term. The Initial Term and any Renewal Term(s) shall be collectively referred to
as the “Term.”

                      b.        In the event either party breaches any of its
representations, warranties, certifications or obligations under this Agreement,
and such breach remains uncured for thirty (30) days after receipt by the
non-breaching party of written notice thereof, then in addition to any and all
other rights and remedies it may have, the non-breaching party may terminate
this Agreement immediately upon written notice.

                      c.        Notwithstanding the foregoing, either party may
terminate this Agreement at any time without cause upon providing not less than
ninety (90) days prior written notice thereof to the other party, provided that
in the event that Cardinal Health exercises its right to terminate the Agreement
pursuant to this Section 2(c), the restrictions on MTS in Sections 1(d), (e) and
(f) shall expire sixty (60) days after Cardinal Health provides such notice to
MTS.

                      d.        In the event of a Change in Control (as
hereinafter defined) of MTS, Cardinal Health may, in its sole discretion,
terminate this Agreement immediately upon written notice to MTS. “Change in
Control” shall mean: (i) a change in the record or beneficial ownership of
securities of MTS representing fifty percent (50%) or more of (A) the economic
interest in MTS or (B) the voting power in the election of directors of MTS;
(ii) the sale or other transfer of all or substantially all of the assets of MTS
(including without limitation the sale or other transfer of assets or earning
power aggregating more than fifty percent (50%) of the assets or earning power
of MTS) or the merger or other consolidation of MTS into any other person or
entity, with the result of such merger or other consolidation being that MTS is
not the survivor; (iii) a liquidation or dissolution of MTS; or (iv) a
transaction or series of related transactions having, directly or indirectly,
the same effect as any of the foregoing.

          §3.        Product Sales.

                      a.        Cardinal Health’s affiliate, Cardinal Health
111, Inc., will purchase the Products from MTS at the prices set forth on
Exhibit D attached hereto (unless otherwise agreed in writing by MTS), pursuant
to mutually agreed upon terms and conditions as set forth in the Product
purchase agreement(s) between Cardinal Health 111, Inc. and MTS for sale or
lease to the Strategic Customers (each such agreement, a “Product Purchase
Agreement”). Cardinal Health retains the sole right to determine the terms and
conditions, including, but not limited to, pricing, under which to sell, license
and/or lease the Products to the Strategic Customers; provided, however, the
terms and conditions (excluding price and payment terms) of such sale, license
or lease shall at, a minimum, match the terms and conditions required of
Cardinal Health 111, Inc. by MTS in the Product Purchase Agreement.

3

--------------------------------------------------------------------------------

                      b.        Except as otherwise set forth on Exhibit D or as
otherwise mutually agreed between the parties, MTS represents and warrants that,
as of the Effective Date of this Agreement, the Product prices set forth on
Exhibit D are not greater than the prices offered to or paid by other customers
of MTS (excluding the MTS National Accounts as hereinafter defined) for the
Products. If at any time during the Term of this Agreement, MTS offers or enters
into an agreement with any other person or entity, excluding those MTS customers
(the “MTS National Accounts”) specified on Exhibit C, purchasing the Products at
prices more favorable than those set forth on Exhibit D, this Agreement shall be
amended to adjust the Product prices set forth on Exhibit D prospectively to
match the more favorable prices. MTS and Cardinal Health shall review these MTS
National Accounts and the circumstances surrounding their exclusion from this
“best price” warranty to determine their continued applicability.

                      c.        Strategic Customers shall receive priority from
MTS with regard to field and customer service calls and installation scheduling
as, and to the extent, set forth in the Product Purchase Agreement.

                      d.        Unless otherwise specified in an applicable
Product Purchase Agreement:

                                 1.        Payment terms for the OnDemand®
system are 33% of the purchase price is due upon execution of the Product
Purchase Agreement, 33% of the purchase price is due upon delivery, and the
remaining 34% of the purchase price is due thirty (30) days after installation.
Payments for all other Products are due 30 days after shipment. Cardinal Health
shall be responsible for all freight charges. The Products will be shipped to
Cardinal Health or the Strategic Customer, F.O.B. shipping point, unless
otherwise provided in a Product Purchase Agreement.

                                 2.        If Cardinal Health fails to make any
payment due under the Product Purchase Agreement on or before the due date, then
(without prejudice to its other rights and remedies) MTS may charge Cardinal
Health interest (both before and after judgement) on the undisputed amount
unpaid, at the annual rate of 18% or the maximum rate permitted by law,
whichever is less, from time to time until payment is made in full. Time for
payment shall be of the essence. Cardinal Health shall provide notice of any
disputed amounts to MTS within ten (10) days of receipt of the invoice,
including a reasonable explanation of Cardinal Health’s good-faith basis for the
dispute.

                                 3.        Cardinal Health shall be responsible
for all federal, state, provincial, municipal and value added or other taxes
which are now or may hereafter be required in connection with or imposed upon or
are in relation to the price payable in connection with the ownership, lease,
license, bailment, rental or use of the Products or any component thereof.

         § 4.       Training.

                      a.        MTS shall provide to Cardinal Health, at no
charge and on mutually agreed dates and locations, on-site and/or off-site
Product training sessions for Cardinal Health’s sales personnel. Cardinal Health
shall assume all expenses, including travel and lodging, for Cardinal Health
personnel attending such training sessions.

4

--------------------------------------------------------------------------------

                      b.        MTS shall provide, at its own expense, periodic
site visits and additional “refresher” training to Strategic Customers that
utilize an OnDemand or MTS Series Product as may be further set forth in the
Product Purchase Agreement(s).

          §5.        Sales Materials and Other Marketing.

                      a.        Cardinal Health shall develop and print, at its
own cost and expense, all sales literature, promotional materials and similar
items necessary for the promotion of the Products (the “Sales Materials”) based
on information provided by MTS (the “Sales Information”). Prior to each use
thereof, Cardinal Health shall submit all Sales Materials to MTS for its review
and approval, such approval not to be unreasonably withheld. Cardinal Health
shall modify any Sales Materials that MTS notifies Cardinal Health in writing
does not conform, in any material respect, to MTS marketing standards within
five (5) business days of receiving notice of such non-conformity from MTS. MTS
shall inform Cardinal Health if any material changes occur which warrant changes
in the Sales Materials so that said Sales Materials continue to remain compliant
with this Section 5.

                      b.        MTS warrants and represents that, to the best of
its knowledge, the Sales Information, as originally provided by MTS, and the
Sales Materials directly developed from such Sales Information without
modification or combination, when approved by MTS, are true and accurate and do
not infringe on any third party’s intellectual property right (including patent,
trademark, service mark, copyright, trade dress, trade secret and other
proprietary rights).

                      c.        Cardinal Health warrants and represents that, to
the best of its knowledge, the Sales Materials, as originally provided to MTS
for approval, and excluding the Sales Information as originally provided by MTS,
are true and accurate and do not infringe on any third party’s intellectual
property right (including patent, trademark, service mark, copyright, trade
dress, trade secret and other proprietary rights).

                      d.        Except with regard to MTS Property or
Proprietary Rights (as hereinafter defined), MTS shall have no proprietary right
in the Sales Materials prepared by Cardinal Health. MTS shall have no right to
use the Sales Materials prepared by Cardinal Health without Cardinal Health’s
prior written consent. To the extent permitted by this Agreement, each party
shall: (i) use all Sales Materials and Sales Information provided by the other
party solely for purposes of performing their respective obligations hereunder;
(ii) take all steps necessary to ensure that no person or entity has or will
have unauthorized access to any of the Sales Materials and Sales Information;
and (iii) not reproduce, modify or translate, or permit to be reproduced,
modified or translated, any of the Sales Materials and Sales Information
provided hereunder, or any portion thereof.

                      e.        Cardinal Health and MTS will each provide
opportunities to the other to participate in trade shows and other industry
meetings, as applicable. Each party will be responsible for its expenses
incurred in attending such events, including, but not limited to, admission
fees, travel and lodging.

5

--------------------------------------------------------------------------------

                      f.        Cardinal Health and MTS will co-develop
additional marketing materials (i.e., testimonials, effectiveness studies) and
press releases or other market communications as may be mutually agreed upon.

                      g.        Cardinal Health shall not make any promises or
representations or give any warranties, guarantees or indemnities in respect of
the Products except such as may be expressly authorized in writing by MTS.

          §6.        Strategic Customer Proposals.

                      a.        In order to add additional Strategic Customers
to Exhibit A, each party may identify potential customers for the Products and
suggest them as proposed Strategic Customers (each, a “Proposed Strategic
Customer”) by entering the Proposed Strategic Customer in MTS’ lead tracking
system. The proposing party will provide the other party with contact and other
information and/or use commercially reasonable good faith efforts to arrange
telephone conferences and meetings with the Proposed Strategic Customer to
facilitate the parties’ evaluation of the Proposed Strategic Customer’s against
mutually agreed qualification criteria for such Proposed Strategic Customer’s
use of the Products. If the Proposed Strategic Customer meets such criteria, the
Proposed Strategic Customer will be considered a “Strategic Customer” for the
purposes of this Agreement. If the Proposed Strategic Customer does not meet
such criteria, the Proposed Strategic Customer will be considered outside the
scope of this Agreement.

                      b.        The Program Managers (as hereinafter defined)
shall use commercially reasonable, good faith efforts to jointly develop selling
strategies and timelines for each Strategic Customer. Cardinal Health shall have
primary responsibility for developing and presenting proposals for Strategic
Customers; provided, however, MTS shall provide information and support in the
development and presentation of such proposals as reasonably requested by
Cardinal Health. The content and structure, including, not limited to the price
of the Products, shall be determined solely by Cardinal Health. In the event MTS
has a proposal pending with any Strategic Customer prior to execution of this
Agreement, MTS shall provide Cardinal Health with a copy of that proposal,
including applicable Product pricing.

                      c.        MTS shall provide to Cardinal Health, for
purposes of developing the proposals, an estimate of the fees associated with
MTS’ freight, installation, facility, interface, service, supplies and other
life-cycle costs associated with the Products. MTS shall not provide this
information directly to the Strategic Customer, unless authorized by Cardinal
Health. In addition, MTS shall, at its own expense, perform and/or provide all
site inspections, sales support, customer demonstrations, and facility visits in
support of Cardinal Health’s proposal.

                      d.        Only Cardinal Health’s Senior Vice President –
Alternate Care Sales, Executive Vice President – Health Systems Sales and
Marketing (in conjunction with local field sales management) shall be authorized
to present proposals that include MTS’ OnDemand® system. Only Cardinal Health
sales management (i.e., Business Development Managers, Leader® Regional
Managers, Sales Managers and Regional Sales Directors) shall be authorized to
present proposals that include the MTS 350, 400 and 500 systems. Only Cardinal
Health Sales Directors (or their authorized designees) shall be authorized to
present proposals that include the Autobond®, Gemini, Surebond and Deblistering
systems.

6

--------------------------------------------------------------------------------

                      e.        Cardinal Health shall promptly notify MTS in
writing and in advance of all proposals to Strategic Customers and Prospective
Strategic Customers, and all related meetings with such entities, and give MTS a
reasonable opportunity to attend any such proposal presentation or meeting.
Cardinal Health shall also provide MTS with quarterly sales forecasts, progress
reports and sales reports with respect to sales initiatives for such Strategic
Customers and Prospective Strategic Customers.

          §7.        Steering Committee and Program Managers.

                      a.        A steering committee shall be formed that
consists of both Cardinal Health and MTS senior-level representatives (the
“Steering Committee”). The Steering Committee shall meet on a quarterly basis,
or as otherwise mutually agreed, at a mutually agreed upon location to establish
goals and objectives of this Agreement and monitor performance under this
Agreement, including but not limited to, sales and sales pipeline reporting;
sales, service and customer issues; modifications to Exhibit B (Strategic
Customers), Exhibit C (Competitors) and Exhibit D (Product Pricing); review of
new programs, products and services; review of any other changes that would
affect this Agreement; and review of MTS product forecasts for the Products.

                      b.        Each party shall designate an employee to act as
program manager (the “Program Manager”). The Program Managers shall serve as the
primary point of contact under this Agreement on a day to day basis, and perform
such other duties as may be mutually agreed upon.

          §8.        Reserved.

         §9.        Injunctive Relief. Each party acknowledges and agrees that
the other party’s remedies at law for any violation or attempted violation by
such party of any of its obligations under this Agreement would be inadequate
and agrees that, in the event of any such violation or attempted violation, such
other party shall be entitled to seek a temporary restraining order, temporary
and permanent injunctions, and other equitable relief, without the necessity of
posting any bond or proving any actual damage, in addition to all other rights
and remedies which may be available to such other party from time to time.

          §10.      Alternative Dispute Resolution. The parties shall use
reasonable efforts to amicably settle, as appropriate, all disputes,
controversies, or differences, which may arise between them. The parties agree
that any dispute, controversy or difference that arises in connection with the
Agreement, excluding those relating to a breach of Section 12, Confidential
Information, of this Agreement, noncompliance with applicable law, or for which
either party has the right to and desires to terminate this Agreement, shall
first be presented to the respective presidents of MTS and Cardinal Health, or
their designees, for resolution. If no resolution is reached, then such dispute
shall be settled by three (3) arbitrators; one to be selected by MTS, one to be
selected by Cardinal Health and the third to be selected by the two (2)
arbitrators, in a binding, non-reviewable and non-appealable alternate dispute
resolution process to be conducted in accordance with the rules of the American
Arbitration Association. The existence of the dispute, the dispute resolution
process and the arbitrators’ award shall be maintained confidential, provided
that the arbitrators’ award may be entered as a final judgment in any court
having jurisdiction. The arbitration shall take place in Atlanta, Georgia or
such other mutually agreeable location, and shall apply the governing law of
this Agreement. This process shall be the sole mechanism and forum of such
controversy or dispute, unless otherwise expressly set forth in this Agreement.
The provisions of this Section 10 shall not apply to those instances in which
either party is entitled to seek injunctive relief pursuant to the terms of this
Agreement and desires to do so.

7

--------------------------------------------------------------------------------

          §11.      Proprietary Rights.

                      a.         Cardinal Health acknowledges that MTS and/or
its licensor(s) is the owner of all rights, title, and interests in and to all
proprietary materials and information (including Sales Information) that may be
provided to Cardinal Health under this Agreement (collectively, the “MTS
Property”), including without limitation all related patent, copyright,
trademark, and other intellectual property rights (collectively, the
“Proprietary Rights”). The MTS Property (in all its tangible and intangible
manifestations), the Proprietary Rights, and all existing or new enhancements,
developments, concepts, methods, techniques, know-how, processes, adaptations,
derivative works, ideas, and expressions of ideas relating to the MTS Property
are and will remain the exclusive property of MTS or its licensor(s). Except as
expressly provided in this Agreement, Cardinal Health will have no right, title,
or interest in the MTS Property or any Proprietary Rights. Cardinal Health will
not make any claim or representation of ownership of the MTS Property or any
right or interest therein (except a license, if any, granted to Cardinal Health
to perform its obligations under this Agreement) , or permit or facilitate the
performance of any act that is in violation of this Agreement or which might
jeopardize the Proprietary Rights. Nothing in this Agreement constitutes a
waiver of any rights of MTS under the U.S. or international patent, copyright or
trademark laws or any other Federal, state or other law.

                      b.        Upon termination of all or any portion of this
Agreement for any reason, Cardinal Health’s rights with respect to MTS Property
which is related to the terminated portion of this Agreement will automatically
expire, and Cardinal Health shall immediately return such MTS Property to a
return location specified by MTS.

          §12.      Confidential Information.

                      a.        Neither party shall, in any manner or at any
time, directly or indirectly, disclose any of the other party’s Confidential
Information (defined below) to any person, firm, association, organization or
entity, or use, or permit or assist any person, firm, association, organization,
or entity (other than the other party or its Permitted Recipients, as defined
below) to use, any such Confidential Information, excepting only disclosures (1)
required by law, as reasonably determined by the party disclosing such
Confidential Information (the “Disclosing Party”) or otherwise deemed advisable
by its legal counsel, or (2) made on a confidential basis to the Disclosing
Party’s shareholders, directors, officers, employees (limited to those who need
to know such Confidential Information in connection with the fulfillment by the
Disclosing Party of its obligations under this Agreement), and legal,
accounting, financial, investment and other professional advisors (collectively,
the “Permitted Recipients”); provided that each party shall (A) make its
Permitted Recipients aware of the requirements of this Agreement, (B) take
reasonable steps to prohibit disclosure of such Confidential Information by any
Permitted Recipient to any other person or entity except another Permitted
Recipient, including without limitation at least such steps as that Party
customarily takes to protect its own Confidential Information, and (C) be
responsible and liable for any disclosure or use of such Confidential
Information by any of its Permitted Recipients, except disclosures or uses
permitted by this Agreement.

8

--------------------------------------------------------------------------------

                      b.        For purposes of this Agreement, “Confidential
Information” of a party shall mean all terms and conditions contained in this
Agreement, all trade secrets, proprietary data, patient information, Strategic
Customer data, and other information of a confidential nature relating directly
or indirectly to that party or its business, including without limitation
financial, tax, accounting, pricing and other information regarding business
operations or structure; information relating to proprietary systems and
processes; information relating to relationships with customers, suppliers,
employees, independent contractors and other third parties; business plans,
ideas, concepts, policies and procedures; marketing and advertising methods or
practices; client lists and information regarding fees and prices for services
or products; and any and all other information which that party is obligated to
treat as confidential pursuant to any law or any agreement or course of dealing
by which that party is bound; provided that Confidential Information shall not
include the existence of this Agreement and information which (i) is or becomes
generally known or available to the public or within the industry to which such
information relates and did not become so known through the breach of this
Agreement by either party, (ii) is lawfully acquired from a third party without
any breach of any confidentiality restriction, (iii) is already in the
possession of a party at the time it is disclosed to that party by the other
party, or (iv) was or is independently developed by or for the other party
without reference to the Confidential Information as evidenced by the receiving
party’s written records.

                      c.        Upon the written request of either party at any
time, the other party shall promptly either, in the requesting party’s sole
discretion, deliver to the requesting party or destroy all documents and other
materials which contain any Confidential Information of the requesting party and
which are in the other party’s possession or under its reasonable control.

          §13.     Independent Contractor. The relationship between the parties
is that of independent contractors. This Agreement does not establish or create
any employment, franchise, partnership, joint venture, agency or other similar
legal relationship between the parties, an employer-employee relationship
between MTS and any employee of Cardinal Health, or an express or implied
license grant by either party to the other party under any patent, trademark,
copyright, trade secret, or other intellectual property right except for the
limited rights necessary for the other party to satisfy its obligations under
this Agreement. Neither party shall have any authority or power to bind the
other party, to create any liability against the other party, or to incur any
obligations on behalf of the other party in any way or for any purpose, except
as expressly authorized in or pursuant to this Agreement, and neither party
shall hold itself out as having any such authority.

          §14.      Representations and Warranties. Each party represents and
warrants to the other party that it has the right to enter into this Agreement.
TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, AND EXCEPT FOR THE EXPRESS
WARRANTIES SET FORTH IN THIS AGREEMENT, EACH PARTY DISCLAIMS ALL OTHER
WARRANTIES, TERMS OR CONDITIONS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES, TERMS OR
CONDITIONS REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR SATISFACTORY QUALITY.

9

--------------------------------------------------------------------------------

          §15.      Indemnification.

                      a.        Each party (the “indemnitor”) shall defend,
indemnify and hold harmless the other party, its subsidiaries and affiliates,
and their directors, officers, employees, and agents (individually and
collectively, the “indemnitee”), from and against all third-party claims
against, and any related losses, liabilities or damages (including reasonable
attorneys’ fees and expenses) that are incurred by the indemnitee as a result of
bodily injury, death or physical damage to real or tangible personal property
(excluding software or systems), to the extent such injury, death or damage is
caused by the negligent act or willful misconduct of the indemnitor in the
performance of the indemnitor’s responsibilities in connection with this
Agreement.

                      b.        MTS shall further defend, indemnify and hold
harmless Cardinal Health, its subsidiaries and affiliates, and their directors,
officers, employees, and agents from and against all third-party claims against,
and any related losses, liabilities or damages (including reasonable attorneys’
fees and expenses) that are incurred by Cardinal Health, directly or indirectly,
as a result of or arising from (i) any failure by MTS to perform and observe
fully all obligations and conditions to be performed or observed by MTS under
this Agreement, (ii) any breach by MTS of any representation or warranty
contained in this Agreement, (iii) any intellectual property infringement
actions (including patent, trademark, service mark, copyright, trade dress,
trade secret and other proprietary rights) brought by a third party in
connection with the Sales Information as originally provided to Cardinal Health
by MTS, and (iv) any inaccuracy in the Sales Information as originally provided
by MTS to Cardinal Health for the Sales Materials. Notwithstanding the
foregoing, MTS shall have no indemnification obligations under this Section
15(b) to the extent that any such obligation arises from or is attributable to:
(1) compliance with any designs, specifications or instructions Cardinal Health
hereafter specifically requests MTS to comply with; (2) any alteration or
replacement by Cardinal Health or any third party of any Sales Materials as
approved by MTS, or any Sales Information MTS provides to Cardinal Health
(unless MTS makes such alteration or replacement); or (3) the use of the Sales
Information or Sales Materials in combination with other materials not provided
by MTS.

                      c.        Cardinal Health shall further defend, indemnify
and hold harmless MTS, its subsidiaries and affiliates, and their directors,
officers, employees, and agents from and against all third-party claims against,
and any related losses, liabilities or damages (including reasonable attorneys’
fees and expenses) that are incurred by MTS, directly or indirectly, as a result
of or arising from (i) any failure by Cardinal Health to perform and observe
fully all obligations and conditions to be performed or observed by Cardinal
Health under this Agreement, (ii) any breach by Cardinal Health of any
representation or warranty contained in this Agreement, (iii) any intellectual
property infringement actions (including patent, trademark, service mark,
copyright, trade dress, trade secret and other proprietary rights) brought by a
third party in connection with Cardinal Health’s marketing, distribution and/or
use of the Sales Materials, except to the extent such action is related to the
Sales Information originally provided by MTS; and (iii) Cardinal Health’s misuse
or alteration of the Sales Materials as approved by MTS.

10

--------------------------------------------------------------------------------

                      d.        The indemnitor’s obligation to indemnify and
hold harmless the indemnitee pursuant to this Section 15 is subject to the
indemnitee (i) having given indemnitor prompt written notice of the claim or of
the commencement of the related action, as the case may be, (ii) permitting the
indemnitor to exclusively defend, compromise, settle or appeal any such damage
claim or judgment, (iii) providing the indemnitor with all available
information, assistance and cooperation, at the indemnitor’s expense, to enable
the indemnitor to defend, compromise, settle or appeal any such damage claim or
judgment, and (iv) being able to participate in the defense or appeal, at its
own expense (such expense not being indemnified) with attorneys of its own
choice. The indemnitee shall not enter into any settlement of the claim without
the indemnitor’s prior written consent, such consent not to be unreasonably
withheld.

          §16.     Limitations on Liability.

                      a.        UNDER NO CIRCUMSTANCES WILL EITHER PARTY, EACH
PARTY’S AFFILIATES, OR THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, OR
EMPLOYEES, OR THIRD PARTY PROVIDERS, BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL (EXCLUDING THOSE CONSEQUENTIAL DAMAGES ARISING FROM EACH
PARTY’S INDEMNIFICATION OBLIGATIONS AS TO THIRD PARTY CLAIMS AS SET FORTH IN
SECTION 15 ABOVE), EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION,
LOST PROFITS AND LOST DATA, REGARDLESS OF WHETHER A PARTY IS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR WHETHER SUCH DAMAGES COULD HAVE BEEN FORESEEN OR
PREVENTED BY EITHER PARTY.

                      b.        FURTHER, EXCEPT WITH RESPECT TO EACH PARTY’S
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 15, AND EXCLUDING THOSE DAMAGES
ARISING OUT OF A BREACH OF A PARTY’S CONFIDENTIALITY OBLIGATIONS AS SET FORTH IN
SECTION 12, IN NO EVENT WILL THE AGGREGATE LIABILITY OF EITHER PARTY, EACH
PARTY’S AFFILIATES OR THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, EMPLOYEES
AND THIRD PARTY PROVIDERS TO THE OTHER PARTY ARISING OUT OF OR IN CONNNECTION
WITH THIS AGREEMENT EXCEED TWO MILLION DOLLARS ($2,000,000).

          §17.     Non-Solicitation. During the Term of this Agreement, and for
a period of one (1) year thereafter, neither party will, directly or indirectly,
solicit for employment any employee of the other party or any of the other
party’s affiliates. However, this will not prohibit either party from employing
persons who (i) approach the hiring party on their own initiative or in response
to public advertising by the hiring party without any direct or indirect
solicitation or encouragement from the hiring party, or (ii) are solicited on
behalf of the hiring party by persons involved in employment searches who have
no access to the Agreement and who conduct the solicitation on their own
initiative without direction on the basis of any agreement.

11

--------------------------------------------------------------------------------

          §18.      Insurance.

                       a.        Each party hereto shall, at all times, maintain
the following insurance coverages during the term of this Agreement:

                                  1.        Workers’ Compensation insurance with
statutory limits on its employees;

                                  2.        Employer’s Liability — $1,000,000
per accident;

                                  3.        Commercial General Liability —
$1,000,000 per occurrence;

                                  4.        Product and Completed Operations
Liability — $5,000,000 per occurrence;

                                  5.        Business Auto Liability including
Hired and Non-Owned Autos — $1,000,000 per accident.

                      b.        Each party shall furnish the other party with
certificates of insurance evidencing the above coverages upon request. Such
certificates or policies shall be in a form and underwritten by a carrier and/or
placed through such party’s standard broker. Cardinal Health may self-insure any
or a portion of the required insurance.

          §19.     Notices. All notices and other communications under this
Agreement to either party shall be in writing and shall be deemed given when (a)
delivered personally to that party, (b) telecopied (which is confirmed) to that
party at the telecopy number for that party set forth at the beginning of this
Agreement, (c) mailed by certified mail (return receipt requested) to that party
at the address for that party set forth at the beginning of this Agreement, or
(d) delivered to Federal Express, UPS, or any similar express delivery service
for delivery the next business day to that party at that address. Either party
may change its address or telecopy number for notices under this Agreement by
giving the other party notice of such change.

          §20.      Taxes; Compliance With Laws.

                      a.        Cardinal Health will retain sole responsibility
for collecting and remitting any sales, use, excise, gross receipts, or other
federal, state, or local taxes or other assessments and related interest and
penalties related thereto with respect to the sales made by and services
rendered by Cardinal Health hereunder.

                      b.        Each party represents and warrants to the other
that it complies with and shall comply with federal and state laws and
regulations applicable to its respective business in performing its obligations
hereunder.

          §21.     Announcements. Neither party shall issue any press release or
other public announcement, verbally or in writing, referring to the other party
or any entity which it controls, is controlled by or under common control of
such party, without the consent of such other party. Nothing contained herein
shall limit the right of either party to issue a press release or public
announcement if, in the opinion of such party’s counsel, such press release or
public announcement is required pursuant to state or federal securities laws,
rules or regulations, or other applicable laws, in which case the party required
to make the press release or public announcement shall use its commercially
reasonable efforts to obtain the approval of the other party as to the form,
nature and extent of the press release or public announcement prior to issuing
the press release or making the public announcement.

12

--------------------------------------------------------------------------------


          §22.      Force Majeure. The parties’ obligations under this Agreement
will be excused (other than payment obligations) if and to the extent that any
delay or failure to perform such obligations is due to fire or other casualty,
product or material shortages, strikes or labor disputes, transportation delays,
change in business conditions (other than insignificant changes), manufacturer
out-of-stock or delivery disruptions, acts of God, seasonal supply disruptions,
or other causes beyond the reasonable control of the affected party, provided
that the effects of such causes could not have been reasonably circumvented or
avoided by, such party.

          §23.      Non-Waiver. The failure of either party to enforce any
provision of this Agreement will not be considered a waiver of any future right
to enforce such provision.

          §24.      Complete Agreement. This Agreement contains the entire
agreement between the parties and supersedes all other agreements and
understandings between the parties with respect to the subject matter of this
Agreement. No alterations, additions, or other changes to this agreement shall
be made or be binding unless made in writing and signed by both parties.

          §25.      Governing Law; Invalid Provisions; Severability. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York. If this Agreement, or one or more of the provisions hereof,
is held invalid, illegal, or unenforceable within any governmental jurisdiction
or subdivision thereof, this Agreement or any such provision or provisions will
not as a consequence thereof be deemed to be invalid, illegal, or unenforceable
in any other governmental jurisdiction or subdivision thereof. If any provision
of this Agreement is invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability will not affect any other provision of this
Agreement. This Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained herein; and there will be
deemed substituted such other mutually agreed upon provision as will most nearly
accomplish the intent of MTS and Cardinal Health to the extent permitted by
applicable law. If any part of this Agreement is determined to be invalid or
declared null and void by any court of competent jurisdiction, then such part
will be reformed, if possible, to conform to the law and, in any event, the
remaining part of this Agreement will remain in full force and effect.

          §26.      Successors; Assignment. This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by and against the parties and
their respective successors and assigns. Neither this Agreement nor any of the
rights, interests, or obligations under this Agreement shall be transferred or
assigned by either of the parties without the prior written consent of the other
party, which consent shall not be unreasonably withheld.

[SIGNATURE PAGE FOLLOWS]

13

--------------------------------------------------------------------------------


MEDICAL TECHNOLOGY SYSTEMS, INC.   CARDINAL HEALTH 103, INC.           By:
________________________________   By: ________________________________        
  Name: ________________________________   Name:
________________________________           Title:
________________________________   Title: ________________________________      
    Date: ________________________________   Date:
________________________________               CARDINAL HEALTH 106, INC.        
      By: ________________________________             Name:
________________________________             Title:
________________________________             Date:
________________________________               CARDINAL HEALTH 110, INC.        
      By: ________________________________             Name:
________________________________             Title:
________________________________             Date:
________________________________          

14

--------------------------------------------------------------------------------

EXHIBIT A

Products


ONDEMAND™ SYSTEM PRODUCTS

Item # Product Description   OD4-A-S   Fully Automated Single Dose   OD4-SA-S
  Semi Automated Single Dose   OD4-SA-SS   Semi Automated Select Seal   OD4-SA-U
  Semi Automated Unit Dose   OD4-SA-C7   Semi Automated Care 7   OD4-SA-M28T
  Semi Automated Multi Dose   OD4-SA-M28R   Semi Automated Multi Dose




MTS PRE-PACK EQUIPMENT PRODUCTS

Item # Product Description 100-15 Gemini Sealer 100-19 4-UP Autobond Sealer
100-20 3-UP Autobond Sealer 100-21 2-UP Autobond Sealer 100-35 MTS-350 100-40
MTS-400 100-60 Deblister Machine 100-73 Surebond Sealer 100-80 MTS-500 100-84
Rena Conveyor 100-85 Label Printer Applicator

15

--------------------------------------------------------------------------------

EXHIBIT C

Competitors

Cardinal Health Competitors

 * AmerisourceBergen
 * McKesson
 * Morris Dickson
 * Walsh
 * Dohmen
 * Harvard
 * Kinray
 * Rochester Drug
 * Owens & Minor
 * Omnicell
 * Other businesses whose primary source of revenue, 50% or greater, are derived
   from drug wholesaling services.

MTS Competitors

 * Rx Systems
 * Drug Package
 * AutoMed
 * Shorewood
 * Jones Packaging
 * Useful Products
 * Opus
 * Medicine on Time
 * Specialty Carts
 * Artromick (excluding medical carts)
 * Euclid


MTS NATIONAL ACCOUNTS

 * Omnicare - Covington, KY
 * PharMerica - Tampa, FL
 * Neighborcare - Baltimore, MD
 * Kindred - Louisville, KY